DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to because Figs. 1A, 1C, 3B, include the reference character “CO” which appears to have intended to be “OC” referring to the opaque coating as described in the specification. Appropriate correction is required.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 6-7, 9-13, 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over US20190259902A1 (Shimizu) in view of US20160003944A1 (Schmidtke).
1, 15. Shimizu discloses An optical sensor arrangement for time-of-flight measurement (Fig. 2: device 1; ¶25 “device 1 is a ranging sensor of a TOF type”), the sensor arrangement comprising
a housing (Fig. 2, 8; ¶42-43 note that the structure of the light detection device 1 has a housing) with a first and a second cavity separated by an optical barrier (Fig. 2, 8: barrier below mirror 33 (between VCSEL 3 and SPAD 8), or wall 32; ¶42-44), and with a cover arrangement covering the first and the second cavity (Fig. 2, 8; ¶42-44 note that the top part of the housing is a cover that includes filters 30 and 31);
a measurement photodetector … arranged in the second cavity (Fig. 2, 8: SPAD array 9; ¶27, 43) and an optical emitter arranged in the first cavity (Fig, 2, 8: VCSEL 3; ¶27, 43); wherein
the cover arrangement comprises a translucent or transparent plate and one or more layers of material arranged on an inner main surface of the plate (Fig. 2, 8: the top layer of the housing includes translucent filters 30, 31 and other layers under e.g. for holding the filters or mirror 33; ¶42, 45-47);
the one or more layers comprise an opaque coating (Fig. 2; ¶42-47 note that wall with lower reflectivity than a mirror, as described, indicates that the covering layer is opaque besides 
the emitter is arranged and configured to emit light through the first aperture, and the measurement photodetector is arranged and configured to detect light entering the second cavity through the fourth aperture (Fig. 2, 8: SPAD array 9, VCSEL 2, light beams 5, 7; ¶27-30, 43); and
… a reference path for light from the emitter to the reference photodetector (Fig 2, 8: path for reference light 4; ¶29-31).
While Shimizu not explicitly disclosing, Shimizu in view of Schmidtke teaches 
and a reference photo-detector arranged in the second cavity (Schmidtke Fig. 2: 28; ¶55, 59 note the reference detector is moved to be near to or connected to the main beam detector 30 hence in the second cavity)
a second aperture located above the first cavity, and with a third … aperture located above the second cavity (Schmidtke Fig. 2; note the triangular portion of the optical barrier 56 creates the second and third apertures on either side for the reference radiation 40 to be emitted and received; ¶57-59)
the second and the third aperture establish a reference path (Schmidtke Fig. 2; note the triangular portion of the optical barrier 56 creates the second and third apertures on either side to establish a reference path for the reference radiation 40 to be emitted and received; ¶57-59).
It would have been obvious to one of ordinary skill in the art to modify Shimizu to move the reference detector next to or as part of the main detector therefore in the same cavity as the main detector because doing so would simplify placement or manufacturing of the detector.

the one or more layers of material further comprise an optical filter layer covering at least a portion on the inner main surface corresponding to the fourth aperture (Shimizu fig. 2, 8: filter 31; ¶42-45 it is noted that rearrangement of parts so that the filter is attached to the inside or outside of the housing is held to be an obvious modification. see In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950). And a particular placement of a component is held to be an obvious matter of design choice. In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975)); and
the optical filter layer is configured to pass light with a wavelength lying within an emission wavelength range of the emitter (Shimizu ¶45 “optical filters 30 and 31 are bandpass filters that cause a wavelength near an emission wavelength”).
7. Shimizu in view of Schmidtke teaches The optical sensor arrangement according to claim 6, wherein the optical filter layer is configured to block or attenuate light with a wavelength lying outside of the emission wavelength range (Shimizu ¶45 it is noted that a bandpass filter that passed certain wavelength range, necessarily attenuates or blocks wavelengths outside that range).
9. Shimizu in view of Schmidtke teaches The optical sensor arrangement according to claim 1, wherein the housing comprises a frame body confining the first and the second cavity laterally (Shimizu fig. 2, 8 note the cavities are held laterally in a larger body; ¶42-47).
10. Shimizu in view of Schmidtke teaches The optical sensor arrangement according to claim 9, wherein the frame body and the optical barrier are comprised by one continuous piece of material (Shimizu fig. 2, 8 shows one continuous piece of material for the body; ¶42-47).

12. Shimizu in view of Schmidtke teaches The optical sensor arrangement according to claim 11, wherein the frame body, the optical barrier and at least parts of the bottom plate (BP) are comprised by one continuous piece of material (Shimizu Fig. 2, 8: the barrier below mirror 33 (between VCSEL 3 and SPAD 8) is shown to be one continuous piece of material with the body; ¶42-47).
13. Shimizu in view of Schmidtke teaches The optical sensor arrangement according to claim 1, further comprising a control unit, wherein
the measurement photodetector is configured to generate a measurement signal in response to light detected by the measurement photodetector (Shimizu Fig. 2, 8: SPAD 9; ¶42-44);
the reference photodetector is configured to generate a reference signal in response to light detected by the reference photodetector (Shimizu Fig. 2, 8: SPAD 8; ¶37-41); and
the control unit is configured to compute a time-of-flight depending on the measurement signal and the reference signal (Shimizu ¶25).
Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over US20190259902A1 (Shimizu) in view of US20160003944A1 (Schmidtke) further in view of EP2728387A1 (Wang).

It would have been obvious to one of ordinary skilled in the art to modify Shimizu to use ink to create an opaque surface because doing so would simplify manufacturing. 
Claim(s) 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over US20190259902A1 (Shimizu) in view of US20160003944A1 (Schmidtke) further in view of US20170038459A1 (Kubacki).
14. While Shimizu not making explicit, Shimizu in view of Schmidtke further in view of Kubacki teaches The optical sensor arrangement according to claim 13, wherein the control unit, the measurement photodetector and the reference photodetector are integrated on a single semiconductor die (Kubacki ¶29-31, 50).
It would have been obvious to one of ordinary skill in the art to modify Shimizu to implement the sensors and the controller as an integrated circuit because doing so is common and routine in the art and may reduce the cost and size or footprint of the components.
Allowable Subject Matter
Claims 2-5 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: the closest prior art does not teach a mutual arrangement of the emitter, the reference photodetector, the second aperture and the third aperture is adapted such that fractions of light emitted by the emitter enter the plate through the second aperture, are at least partially reflected at an outer main .

Conclusion
Examiner's Note: examiner has cited particular columns/paragraph and line numbers in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.  
In the case of amending the claimed invention, Applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied on for proper interpretation and also to verify and ascertain the metes and bounds of the claimed invention. This will assist in expediting compact prosecution. MPEP 714.02 recites: “Applicant should also specifically point out the support for any amendments made to the disclosure. See MPEP §2163.06. An amendment which does not comply with the provisions of 37 CFR 1.121(b), (c), (d), and (h) may be held not fully responsive.  See MPEP § 714.”  Amendments not pointing to 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMIR J ASKARIAN whose telephone number is (571)272-1246.  The examiner can normally be reached on M-Th 7:30am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yuqing Xiao can be reached on (571) 270-3603.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.








/YUQING XIAO/Supervisory Patent Examiner, Art Unit 3645